Brazil brings its natural spirit of openness to the United Nations and to the world. We are a country that is built on and by the strength of diversity. We believe in the power of dialogue. We strongly advocate the principles that govern the Organization — principles that are needed now more than ever before. Today’s world shows signs of uncertainty and instability.
The international system is currently experiencing what could be described as an order deficit. Reality has moved ahead faster than our collective ability to address it. From outbreaks of regional conflicts to violent fundamentalism, we face both old and new threats that we have been unable to contain. In view of the refugee crisis and the upsurge in terrorism, we cannot help but be overwhelmed by a sentiment of perplexity or bewilderment. Hotbeds of tension show no signs of fading away. A state of virtual political inaction leads to prolonged wars with no solution. The system’s inability to react to conflicts further worsens cycles of destruction. The social vulnerability of so many in several countries is exploited by narratives of fear and entrenchment.
There has been a return to xenophobia, and extreme forms of nationalism are gaining ground. Different expressions of demagoguery bring about serious risks on all continents. Even in the economic arena, the fact is that today’s world lacks standards that can otherwise reduce globalization’s asymmetries. Many have yielded to the easy answer of protectionism. We cannot possibly shy away from such a world. On the contrary, we must join hands and unite to transform it through diplomacy — balanced but firm diplomacy, sobering but determined. Such diplomacy should be well-grounded and embracing of change. That is how Brazil has conducted diplomacy both within our region and beyond as a country that has pursued its interests without ever relinquishing its principles.
What we wish for the world is what we wish for Brazil — peace, sustainable development and respect for human rights. Those are the values and aspirations of our society. Those are the values and aspirations that guide us on the international stage. We would like to live in a world in which law prevails over force. We would like to have rules that reflect the pluralistic nature of the community of nations. We would like to have a results-oriented United Nations, capable of facing up to the major challenges of our time. Our debates and negotiations cannot possibly be confined to the Organization’s rooms and halls. Instead, they should reverberate through the markets of Kabul, the streets of Paris and the ruins of Aleppo.
The United Nations cannot be reduced to a mere observation post that condemns the world’s scourges. Instead, the Organization should assert itself as a source of effective solutions. Those who sowed the seeds of conflict have reinvented themselves, but multilateral institutions have not. It is for that reason that Brazil has warned that it is essential to make global governance structures more representative, many of which have by now aged and have become disconnected from reality. The Security Council must be reformed. We stand ready to overcome the current impasse surrounding that issue.
Many challenges go beyond national borders, including trafficking in drugs and weapons, and have an impact on our cities, schools and families. Fighting organized crime requires us to work hand in hand. The very safety of our citizens ultimately depends on the quality of our collective action. An example of this is the war in Syria, which continues to engender unacceptable suffering, with women and children as the main victims. A political solution can no longer be postponed. We call on the parties involved in the conflict to respect the agreements endorsed by the Security Council and to guarantee the civilian population access to humanitarian aid.
We are also concerned by the lack of prospects for peace between Israel and Palestine. Brazil continues to support a solution based on two States living in peaceful coexistence within mutually agreed and internationally recognized borders. It is our common responsibility to give new impetus to the negotiating process.
Another reason for concern, if I may say so, is the lack of progress on the nuclear disarmament agenda. There are thousands of nuclear weapons in the world today. That amounts to thousands of threats to international peace and security. The most recent nuclear test in the Korean peninsula is a reminder of the danger that nuclear proliferation poses. Brazil can speak with the authority of a country where the use of nuclear energy exclusively for peaceful purposes is an obligation enshrined in the Constitution of the Federative Republic of Brazil.
Yet not all news is bad. There are well-known examples, which have already been mentioned in today’s meeting, of what can be accomplished through dialogue. We celebrate that diplomacy has prevailed on the Iranian nuclear dossier and encourage full compliance and understanding with the agreements reached. The peace accord between the Colombian government and the Fuerzas Armadas Revolucionarias de Colombia allows us to envisage the end of the last armed conflict on our continent. I congratulate President Juan Manuel Santos and all Colombians for that achievement. Brazil stands ready to contribute to peace in Colombia. The re-establishment of diplomatic relations between Cuba and the United States of America shows that there are no eternal antagonisms or unbreakable deadlocks. We hope that closer ties will bring progress to the region as a whole, to include the economic and trade arenas. We hope that the re–establishment of relations between Cuba and the United State will be followed by the end of the economic embargo against Cuba.
This year, Brazil and Argentina celebrated the twenty-fifth anniversary of the Brazilian-Argentine Agency for Accounting and Control of Nuclear Materials. The Agency is the world’s only binational organization responsible for applying nuclear safeguards. As Secretary-General Ban Ki-moon has stated, the Agency is an inspiration for regional and global efforts towards the elimination of nuclear weapons. Confidence-building between Brazilians and Argentines in the nuclear arena, as I have just indicated, is part of the inception of our integration experience, and of the foundation of projects like the Southern Common Market. For Brazil, Latin American integration is not only Government policy but the expression of a constitutional principle and a permanent foreign policy priority.
As we are all aware, Governments of different political inclinations coexist in our region. That is natural and sound. What is essential is that there be mutual respect and that we agree on basic common objectives, such as economic growth, human rights, social progress, security and freedom for all citizens. Those are the objectives that guide and inform the presence of the United Nations in Haiti. Since 2004, Brazil has led the military component of the United Nations Stabilization Mission in Haiti and has sent more than 33,000 contingents to that Caribbean country. We trust that the United Nations presence on the ground in Haiti will focus more on developing institutions and capacity-building.
Brazil’s neighbours also include our brothers and sisters from Africa, to whom we are tied by the Atlantic Ocean and by a long-standing history. This year, we will host the Summit of the Community of Portuguese-speaking Countries. Of the Community’s nine members, six are African States. Brazil therefore looks towards Africa with friendship and respect, with a determination to undertake projects that will unite us even more.
Development is more than just an objective, it is an imperative. A developed society is one where all are entitled to high-quality public services such as education, health care, transportation and security; one where equal opportunity is assured and where access to decent work opportunities is not a privilege for a few. In a nutshell, development is paramount to dignity, and the dignity of humankind is one of the principles of the Brazilian State, as laid down in article 1 of the Constitution of the Federative Republic of Brazil.
The 2030 Agenda for Sustainable Development is the greatest United Nations endeavour in favour of development. Turning it into reality will require more than the sum of national efforts. Supporting developing countries will be crucial to the achievement of the Sustainable Development Goals. Prosperity and well- being today should not impair the future of humankind. Economic growth should be socially balanced and environmentally friendly. After all, we live on the same Planet. There is no plan B. We must therefore take ambitious measures under the principle of common but differentiated responsibilities. Tomorrow, I will formally deposit Brazil’s instrument of ratification of the Paris Agreement on climate change. As the world’s most biodiverse country, and with one of the world’s cleanest energy mixes, Brazil is an environmental powerhouse with an uncompromising commitment to the environment.
Development also depends on trade. In periods of economic crisis, protectionism often increases. It must be curbed. Protectionism is a perverse barrier to development. It reduces the number of jobs and opportunities and makes men, women and families around the world, including in Brazil, fall victim to unemployment and hopelessness. The multilateral trading system is part of the fight against that evil. Ending protectionism in agriculture is particularly important for development. We cannot keep backtracking on the implementation of World Trade Organization commitments on agriculture any longer. It is urgent to prevent sanitary and phytosanitary measures from serving protectionist purposes. It is urgent to discipline subsidies and other distortive domestic support policies in the agricultural sector. Home to a modern, diversified and competitive agriculture, Brazil contributes to food security. We produce for ourselves and we help to feed the world.
Unfortunately, the full enjoyment of human rights remains an unaccomplished aspiration in today’s world. Every human being has the right to live freely, according to one’s own beliefs and convictions. Such fundamental liberty, however, is disrespected every day. Persecutions, political detentions and other arbitrary acts remain recurrent in many areas of the world. Our eyes should also turn to minorities and other more vulnerable segments of our society. That is what we have done in Brazil through income-transfer initiatives and housing and education programmes, including financial aid available to students from poor families and backgrounds. We have also advocated gender equality as expressly envisaged in our Constitution. It is incumbent upon us to safeguard the rights of all.
Refugees and migrants are, more often than not, victims of human rights violations, poverty, war and political repression. Yesterday’s high-level meeting cast light on some of those substantive matters. Brazil is the product of immigrants, men and women from all continents. We repudiate all forms of racism, xenophobia and other forms of intolerance. We provide shelter to refugees and migrants, as I underscored in yesterday’s meeting (see A/71/PV.4B).
In a world still plagued by hatred and sectarianism, the Rio de Janeiro Olympic and Paralympic games showed that it was possible for nations to come together
16-29296 9/56 in an atmosphere of peace and harmony. In fact, for the first time, a delegation of refugees was able to compete in the games. Therefore, through sports, we can succeed in promoting peace, fighting exclusion and tackling prejudice.
Finally, I bring to the United Nations a message of uncompromising commitment to democracy. Brazil has just undergone a long and complex process, led by our national congress and supreme court, which ultimately led to an impeachment. I must stress that everything unfolded in full compliance with constitutional order. We offer that example as a clear indication that there can be no democracy without the rule of law with standards that apply equally to all, even the most powerful. That is what Brazil is showing the world through the process of cleansing its own political system.
We have an independent judiciary, an active public prosecutor’s office and executive and legislative bodies that fulfil their duties. Individual agendas do not prevail but rather the will of institutions, under the careful oversight of a pluralistic society and a genuinely free press. Our task now consists in resuming economic growth and ensuring that Brazilian workers regain the millions of lost jobs. We are clear on the path to be followed. It is the path of fiscal and social responsibility. Trust has already been restored and a more prosperous horizon lies ahead in the near future. Our development process consists primarily of investment, trade, science, and technology partnerships. In that regard, our relations with countries of all continents will prove decisive.
I do not wish to close my remarks without addressing the Secretary-General, who will soon be leaving office. Mr. Ban Ki-moon, as we all know, has devoted the last 10 years of his life to a tireless pursuit of peace, development and human rights. He can be sure that we are highly appreciative and thankful for his efforts.
In the second decade of the twenty-first century, we can no longer doubt that our problems are global. There is no place for isolationism. Ours is a common destiny. At the United Nations, more than anywhere else, we can come close to the universalist ideal that drives us all. About sixty years ago, my fellow countryman, Oswaldo Aranha, stated from this rostrum that even in a world as disturbed as it was then, no one wished to see the doors of the United Nations close. He warned us all that without the United Nations, the shadows of war would descend upon humankind to relentlessly and indefinitely eclipse the hope of so many men and women. It is in the Assembly of nations that we nurture our hope, a hope achieved through dialogue, mutual understanding and respect for others, ourselves, our children and our grandchildren.
